The Fourth Amendment provides that during a search, no object may be seized by law enforcement officers beyond those objects particularly described in the search warrant. State v. Williams
(1978), 55 Ohio St. 2d 82, 9 Ohio Op. 3d 81, 377 N.E.2d 1013. Where a defendant comes forward with evidence showing that the items seized were not listed in the warrant, the burden shifts to the prosecution to prove that the seizure was justified under the requirements of the plain view doctrine, as set forth inCoolidge v. New Hampshire (1971), 403 U.S. 443, and State v.Halczyszak (1986), 25 Ohio St. 3d 301, 303, 25 OBR 360, 362,496 N.E.2d 925, 930. Here the prosecution failed to prove the third requirement noted in both Coolidge and Halczyszak, supra, i.e.,
that the incriminating nature of the seized records was immediately apparent.
The police knew in advance that *Page 35 
records of automobile transactions which were seized would be present and in plain view upon the execution of the warrant. However, such records did not have an apparent incriminating nature. Rather, an examination, study, and comparison of those records were required to discover any criminal activity. To lawfully seize records of automobile transactions, other than those specifically listed, the police must obtain an additional warrant. Coolidge, supra, at 471. This was not done here.
The affidavit submitted by Detective Shuster asserts facts which would support a finding that the police had probable cause to believe that numerous violations of R.C. 4505.19 (B) had occurred, beyond those involving the 1975 Ford and the 1974 Buick. Specifically, the affidavit included reference to a complaint filed against Hunter, and included the fact that, although Lorain Auto Sales had ninety-seven car titles filed in the clerk of court's office, there were fewer than ninety-seven cars on its lot.
Despite these averred facts, the detective's request for the search warrant was limited to records concerning the 1975 Ford and the 1974 Buick. The search warrant issued by the court permitted the detective to search for those specific records. It is conceivable, based on the affidavit and the attached police report submitted to the issuing court, that a more expansive search may have been permitted had one been requested and granted.
Since the request for and issuance of the search warrant were limited to the records for the 1975 Ford and the 1974 Buick, and since the prosecution failed to show that the seizure was justified under the plain view doctrine, the trial court erred in its denial of Hunter's motion to suppress.